Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed January 5, 2021.  At this point claims 1, 4, 6-10 and 16-25 are pending in the instant application and ready for examination by the Examiner.

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.

Claim Rejections - 35 USC §103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 4, 7, 10 and 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tchakerian, in view of Liu in view of Shalunov and further in view of Pasupalak. (U. S. Patent Publication 20150235129, referred to as Tchakerian; U. S. Patent 8818910, referred to as Liu; U. S. Patent Publication 20160358214, referred to as Shalunov; U. S. Patent Publication 20150066479, referred to as Pasupalak)

Claim 1
Tchakerian discloses a computer-implemented method comprising: obtaining relationship data associated with a pair of users, including a first subset of the relationship data associated with a first user of the pair of users and a second subset of the relationship data associated with a second user of the pair of users (Tchakerian, 0040; In the example embodiment, each relationship data record stored in the relationships database 102 includes a relationship identifier, a person identifier for each person in the relationship. EC: One subset for example could be male and the other could be female subset.); passing the relationship data…. to determine a first probability Tchakerian, 0034-0035; Passing the relationship data to determine a first probability that is based on one or more features identified by comparison of the first subset of the relationship data and the second subset of the relationship data of applicant maps to ‘A relationship prediction corresponding to a relationship data record for unmarried people is a prediction regarding whether or not the people identified in the relationship data record will marry,…’ and ‘In the first embodiment, a marriage probability index is assigned to each relationship data record for unmarried people, the marriage probability index indicating a likelihood that the people identified in the relationship data record will marry.’)
Tchakerian does not disclose expressly to a first framework that includes a first trained machine-learning model ….passing the relationship data to a second framework that includes a second trained machine learning model; receiving a second output from the second framework based on the relationship data, indicating whether the relationship between the pair of users is a self-relationship or a non-self, family-member relationship; based at least in part on the second output, classifying the relationship between the pair of users as the self-relationship or the non-self, family-member relationship.
Liu discloses to a first framework that includes a first trained machine-learning model (Liu, c2:19-27, c2”57-c3:21; ‘A decision-tree model is used to predict the hiring probabilities for each of the candidates relative to each other.’ And ‘Historical candidate data for generating and training the decision trees (i.e., " training dataset") may also be stored in a database 32 in the memory 26.)….passing the relationship data to a second Liu, fig 4; As described above, each layer of the decision tree is viewed as a separate layer of the decision tree. So going from the 1st framework to the 2nd framework are the examples of ‘five year’ and ‘not 5 year.’); receiving a second output from the second framework based on the relationship data, indicating whether the relationship between the pair of users is a self-relationship or a non-self, family-member relationship (Liu, fig 4; Output of the second framework are the examples of ‘master, ‘not master’, ‘page !=4’ and ‘page 4.’); based at least in part on the second output, classifying the relationship between the pair of users as the self-relationship or the non-self, family-member relationship. (Liu, fig 4 Output of the second framework are the examples of ‘master, ‘not master’, ‘page !=4’ and ‘page 4.’ Again these are just titles for classifications. Liu also has titles for classification.) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian and Liu before him before the effective filing date of the claimed invention, to modify Tchakerian to incorporate Training a learning model which are binary classifiers, Multiple learning models in series, Outputting a binary classification result from the model(s), Input data associated with an edge of Liu. Given the advantage of having an adaptable machine, having models which focus on a particular domain, minimalist result to avoid confusion and focusing on relationships based on input data, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Tchakerian and Liu do not disclose expressly receiving a first output from the first framework that includes at least the first probability indicating whether a relationship between the pair of users is a general family-member relationship or a non-family-
Shalonov discloses receiving a first output from the first framework that includes at least the first probability indicating whether a relationship between the pair of users is a general family-member relationship or a non-family-member relationship responsive to, at least a value of the first probability satisfying a first threshold condition. (Shalunov, 0043; This is done internally by assigning probabilities to different types of relationships and using thresholds to turn them into discrete specific relationships (e.g., we may believe that it is 90% likely that X and Y and family members and present this simply as "X and Y are family members") (112).) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian, Liu and Shalunov before him before the effective filing date of the claimed invention, to modify Tchakerian and Liu to incorporate have a percentage associated with a result of Shalunov. Given the advantage of having the possibility of disclosing false positive or negative , one having ordinary skill in the art would have been motivated to make this obvious modification. 
Tchakerian, Liu and Shalonov do not disclose expressly varying electronic content exposed to at least one user of the pair of users by a computer system responsive to the classified relationship.
Pasupalak discloses varying electronic content exposed to at least one user of the pair of users by a computer system responsive to the classified relationship. (Pasupalak, 0222; According to one embodiment, the Conversational Agent 150 may provide a social networking and social sharing service so that a user of a smartphone 

Claim 4
Tchakerian does not disclose expressly wherein the second output includes a probability that the relationship is a self-relationship or a probability that the relationship is a non-self-relationship.
Liu discloses wherein the second output includes a probability that the relationship is a self-relationship or a probability that the relationship is a non-self-relationship. (Liu, c6:56-c7:11; For each case, consider all the trees for which it is OOB. The percentage of votes for the correct class in the variable-m-permuted OOB data can be subtracted from the percentage of votes for the correct class in the untouched OOB data. This is the local importance score for variable m for this case.) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian and Liu before him before the effective filing date of the claimed invention, to modify Tchakerian to incorporate Training a learning model which are binary classifiers, Multiple learning models in series, Outputting a binary classification result from the 

Claim 7
Tchakerian does not disclose expressly wherein at least one of the first framework and/or the second framework are trained binary classifiers.
Liu discloses wherein at least one of the first framework and/or the second framework are trained binary classifiers. (Liu, fig 4; Figure 4 discloses a binary classifier.) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian and Liu before him before the effective filing date of the claimed invention, to modify Tchakerian to incorporate Training a learning model which are binary classifiers, Multiple learning models in series, Outputting a binary classification result from the model(s), Input data associated with an edge of Liu. Given the advantage of having an adaptable machine, having models which focus on a particular domain, minimalist result to avoid confusion and focusing on relationships based on input data, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 10

Liu discloses obtaining the relationship data from an edge of a knowledge graph, wherein the edge connects at least two user nodes associated with the pair of users. (Liu, c2:44-56, Fig 4; As shown in FIG. 1, the third-party HR solution provider 14 (or any other party, such as the hiring firm 12 if a third-party HR solution provider is not used) transmits a data file 16 with the initial list to a candidate prioritization computer system 20 via data network 18. This data file 16 additionally includes data about the candidates, which the candidate prioritization computer system 20 uses to compute the probabilities. EC: ‘Candidates’ as well as ‘pair of users’ are plural terms. An edge is the connection between two nodes and figure 4 discloses this.) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian and Liu before him before the effective filing date of the claimed invention, to modify Tchakerian to incorporate Training a learning model which are binary classifiers, Multiple learning models in series, Outputting a binary classification result from the model(s), Input data associated with an edge of Liu. Given the advantage of having an adaptable machine, having models which focus on a particular domain, minimalist result to avoid confusion and focusing on relationships based on input data, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 16
Tchakerian, 0109; Machine-executable instructions in software programs (such as an operating system 612, application programs 613, and device drivers 614) are loaded into the memory 603 from the computer-readable storage medium 605, the ROM 604 or any other storage location. During execution of these software programs, the respective machine-executable instructions are accessed by the CPU 602 via the bus 601, and then executed by the CPU 602.): obtain input data associated with a pair of users including a first subset of the input data associated with a first user of the pair of users and a second subset of the input data associated with a second user of the pair of users (Tchakerian, 0040; In the example embodiment, each relationship data record stored in the relationships database 102 includes a relationship identifier, a person identifier for each person in the relationship. EC: One subset for example could be male and the other could be female subset.); pass the input data…. to determine a first probability that is based on one or more features identified by comparison of the first subset of the input data and the second subset of the input data. (Tchakerian, 0034-0035 Pass the input data …. to determine a first probability that is based on one or more features identified by comparison of the first subset of the input data and the second subset of the input data of applicant maps to ‘A relationship prediction corresponding to a relationship data record for unmarried people is a prediction regarding whether or not the people identified in the relationship data record will marry,…’ and ‘In the first embodiment, a marriage probability index is assigned to each relationship data record for unmarried people, the marriage probability index 
Tchakerian does not disclose expressly to a first framework that includes a first trained machine learning model …. pass the input data to a second framework that includes a second trained machine learning model, receive a second output from the second framework based on the input data, and based at least in part on the second output classify a relationship between the pair of users as one of the self-relationship and the non-self, family-member relationship.
Liu discloses to a first framework that includes a first trained machine learning model (Liu, c2:19-27, c2”57-c3:21; ‘A decision-tree model is used to predict the hiring probabilities for each of the candidates relative to each other.’ And ‘Historical candidate data for generating and training the decision trees (i.e., " training dataset") may also be stored in a database 32 in the memory 26.)….pass the input data to a second framework that includes a second trained machine learning model (Liu, fig 4; As described above, each layer of the decision tree is viewed as a separate layer of the decision tree. So going from the 1st framework to the 2nd framework are the examples of ‘five year’ and ‘not 5 year.’), receive a second output from the second framework based on the input data (Liu, fig 4 Output of the second framework are the examples of ‘master, ‘not master’, ‘page !=4’ and ‘page 4.’), and based at least in part on the second output classify a relationship between the pair of users as one of the self-relationship and the non-self, family-member relationship. (Liu, fig 4 Output of the second framework are the examples of ‘master, ‘not master’, ‘page !=4’ and ‘page 4.’ Again these are just titles for classifications. Liu also has titles for classification.). It would have 
Tchakerian and Liu do not disclose expressly receive a first output from the first framework that includes, at least the first probability that the input data in indicative of a family member relationship or a non-family member relationship responsive to at least a value of the first probability of the first output satisfying a first threshold condition.
Shalonov discloses receive a first output from the first framework that includes, at least the first probability that the input data in indicative of a family member relationship or a non-family member relationship responsive to at least a value of the first probability of the first output satisfying a first threshold condition. (Shalunov, 0043; This is done internally by assigning probabilities to different types of relationships and using thresholds to turn them into discrete specific relationships (e.g., we may believe that it is 90% likely that X and Y and family members and present this simply as "X and Y are family members") (112).) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian, Liu and Shalunov before him before the effective filing date of the claimed invention, to modify Tchakerian and Liu to incorporate have a percentage associated with a result of Shalunov. Given the advantage of having 
Tchakerian, Liu and Shalonov do not disclose expressly varying electronic content exposed to the pair of users by computing system responsive to the classification relationship.
Pasupalak discloses varying electronic content exposed to the pair of users by computing system responsive to the classification relationship. (Pasupalak, 0222; According to one embodiment, the Conversational Agent 150 may provide a social networking and social sharing service so that a user of a smartphone 102 may access social media sites, personal relationships, and share information and search results with friends and contacts in real time.) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian, Liu, Shalunov and Pasupalak before him before the effective filing date of the claimed invention, to modify Tchakerian, Liu and Shalunov to incorporate a classification decision as a tool for allowing access to information of Pasupalak. Given the advantage of sharing information with desired users, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 17
Tchakerian discloses wherein the first subset of input data is associated with a first user account and the second subset of input data is  second user account. (Tchakerian, 0040, 0076; ‘In the example embodiment, each relationship data record stored in the relationships database 102 includes a relationship identifier, a person a user account specified in the instruction, in an amount specified in the instruction. EC: One subset for example could be male and the other could be female subset.)

Claim 18
Tchakerian does not disclose expressly wherein the input data is associated with an edge of a knowledge graph connecting at least two user nodes associated with the relationship.
Liu discloses wherein the input data is associated with an edge of a knowledge graph connecting at least two user nodes associated with the relationship. (Liu, c2:44-56, Fig 4; An edge is the connection between two nodes and figure 4 discloses this. An edge is a connection which information can be passed through. If data comes in, it must be passed through an edge.) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian and Liu before him before the effective filing date of the claimed invention, to modify Tchakerian to incorporate Training a learning model which are binary classifiers, Multiple learning models in series, Outputting a binary classification result from the model(s), Input data associated with an edge of Liu. Given the advantage of having an adaptable machine, having models which focus on a particular domain, minimalist result to avoid confusion and focusing on relationships based on input data, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 19
Tchakerian does not disclose expressly wherein the first framework comprises a binary classifier trained to classify input data as associated with the family-member relationship or the non-family-member relationship.
Liu discloses wherein the first framework comprises a binary classifier trained to classify input data as associated with the family-member relationship or the non-family-member relationship. (Liu, fig 4; Figure 4 discloses 4 layers and thus 4 different frameworks. Family member or non-family member relates to the binary output of each layer in figure 4. Family members and ‘non-family members’ are merely classification labels. Figure 4 has binary outputs and thus a binary classifier. Framework is merely a layer in the decision tree.) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian and Liu before him before the effective filing date of the claimed invention, to modify Tchakerian to incorporate Training a learning model which are binary classifiers, Multiple learning models in series, Outputting a binary classification result from the model(s), Input data associated with an edge of Liu. Given the advantage of having an adaptable machine, having models which focus on a particular domain, minimalist result to avoid confusion and focusing on relationships based on input data, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 20

Liu discloses wherein the second framework comprises a binary classifier trained to classify input data as associated with the self-relationship or the non-self, family-member relationship. (Liu, fig 4; This is stating nothing more than a binary classifier is used and has 2 possible outputs. Figure 4 has multiple layers and applicant uses the phrases of inputs and outputs of each layer equates to different portions of the invention.) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian and Liu before him before the effective filing date of the claimed invention, to modify Tchakerian to incorporate Training a learning model which are binary classifiers, Multiple learning models in series, Outputting a binary classification result from the model(s), Input data associated with an edge of Liu. Given the advantage of having an adaptable machine, having models which focus on a particular domain, minimalist result to avoid confusion and focusing on relationships based on input data, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 21
Tchakerian discloses a device comprising: a memory including instructions executable by a processor to (Tchakerian, 0109; Machine-executable instructions in software programs (such as an operating system 612, application programs 613, and device drivers 614) are loaded into the memory 603 from the computer-readable Tchakerian, 0040; In the example embodiment, each relationship data record stored in the relationships database 102 includes a relationship identifier, a person identifier for each person in the relationship. EC: One subset for example could be male and the other could be female subset.); pass the relationship data …. to determine a first probability that is based on one or more features identified by comparison of the first subset of the relationship data and the second subset of the relationship data. (Tchakerian, 0034-0035 Pass the relationship data …. to determine a first probability that is based on one or more features identified by comparison of the first subset of the relationship data and the second subset of the relationship data of applicant maps to ‘A relationship prediction corresponding to a relationship data record for unmarried people is a prediction regarding whether or not the people identified in the relationship data record will marry,…’ and ‘In the first embodiment, a marriage probability index is assigned to each relationship data record for unmarried people, the marriage probability index indicating a likelihood that the people identified in the relationship data record will marry.’)
Tchakerian does not disclose expressly to a first framework that includes a first trained machine-learning model …. pass the relationship data to a second framework that includes a second trained machine-learning model; receive a second output from 
Liu discloses to a first framework that includes a first trained machine-learning model (Liu, c2:19-27, c2”57-c3:21; ‘A decision-tree model is used to predict the hiring probabilities for each of the candidates relative to each other.’ And ‘Historical candidate data for generating and training the decision trees (i.e., " training dataset") may also be stored in a database 32 in the memory 26.)…. pass the relationship data to a second framework that includes a second trained machine-learning model (Liu, fig 4; As described above, each layer of the decision tree is viewed as a separate layer of the decision tree. So going from the 1st framework to the 2nd framework are the examples of ‘five year’ and ‘not 5 year.’); receive a second output from the second framework based on the relationship data (Liu, fig 4 Output of the second framework are the examples of ‘master, ‘not master’, ‘page !=4’ and ‘page 4.’); based at least in part on the second output, classify the relationship between the pair of users as a self-relationship or a non-self, family-member relationship. (Liu, fig 4 Output of the second framework are the examples of ‘master, ‘not master’, ‘page !=4’ and ‘page 4.’ Again these are just titles for classifications. Liu also has titles for classification.) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian and Liu before him before the effective filing date of the claimed invention, to modify Tchakerian to incorporate Training a learning model which are binary classifiers, Multiple learning models in series, Outputting a binary classification result from the model(s), Input data associated with an edge of Liu. Given the advantage of having an adaptable machine, 
Tchakerian and Liu do not disclose expressly receive a first output from the first framework that includes at least the first probability indicating whether a relationship between the pair of users is a general family-member relationship or a non-family-member relationship; responsive to at least a value of the first probability satisfying a first threshold condition.
Shalonov discloses receive a first output from the first framework that includes at least the first probability indicating whether a relationship between the pair of users is a general family-member relationship or a non-family-member relationship; responsive to at least a value of the first probability satisfying a first threshold condition. (Shalunov, 0043; This is done internally by assigning probabilities to different types of relationships and using thresholds to turn them into discrete specific relationships (e.g., we may believe that it is 90% likely that X and Y and family members and present this simply as "X and Y are family members") (112).) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian, Liu and Shalunov before him before the effective filing date of the claimed invention, to modify Tchakerian and Liu to incorporate have a percentage associated with a result of Shalunov. Given the advantage of having the possibility of disclosing false positive or negative , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Pasupalak discloses vary electronic content exposed to at least one user of the pair of users by a computing system responsive to the classified relationship. (Pasupalak, 0222; According to one embodiment, the Conversational Agent 150 may provide a social networking and social sharing service so that a user of a smartphone 102 may access social media sites, personal relationships, and share information and search results with friends and contacts in real time.) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian, Liu, Shalunov and Pasupalak before him before the effective filing date of the claimed invention, to modify Tchakerian, Liu and Shalunov to incorporate a classification decision as a tool for allowing access to information of Pasupalak. Given the advantage of sharing information with desired users, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 22
Tchakerian discloses wherein the first subset of relationship data is associated with a first user account and the second subset of relationship data is associated with a second user account. (Tchakerian, 0040, 0076; ‘In the example embodiment, each relationship data record stored in the relationships database 102 includes a relationship identifier, a person identifier for each person in the relationship.’ And ‘In the example embodiment, in response to reception of the instructions for reception of the system a user account specified in the instruction, in an amount specified in the instruction. EC: One subset for example could be male and the other could be female subset.)

Claim 23
Tchakerian does not disclose expressly wherein the relationship data is associated with an edge of a knowledge graph connecting user nodes associated with the relationship.
Liu discloses wherein the relationship data is associated with an edge of a knowledge graph connecting user nodes associated with the relationship. (Liu, c2:44-56, Fig 4; An edge is the connection between two nodes and figure 4 discloses this. An edge is a connection which information can be passed through. If data comes in, it must be passed through an edge.) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian and Liu before him before the effective filing date of the claimed invention, to modify Tchakerian to incorporate Training a learning model which are binary classifiers, Multiple learning models in series, Outputting a binary classification result from the model(s), Input data associated with an edge of Liu. Given the advantage of having an adaptable machine, having models which focus on a particular domain, minimalist result to avoid confusion and focusing on relationships based on input data, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 24

Liu discloses wherein the first framework comprises a binary classifier trained to classify the relationship data as associated with the family-member relationship or the non-family-member relationship. (Liu, fig 4; Figure 4 discloses 4 layers and thus 4 different frameworks. Family member or non-family member relates to the binary output of each layer in figure 4. Family members and ‘non-family members’ are merely classification labels. Figure 4 has binary outputs and thus a binary classifier. Framework is merely a layer in the decision tree.) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian and Liu before him before the effective filing date of the claimed invention, to modify Tchakerian to incorporate Training a learning model which are binary classifiers, Multiple learning models in series, Outputting a binary classification result from the model(s), Input data associated with an edge of Liu. Given the advantage of having an adaptable machine, having models which focus on a particular domain, minimalist result to avoid confusion and focusing on relationships based on input data, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 25
Tchakerian does not disclose expressly wherein the second framework comprises a binary classifier trained to classify the relationship data as associated with the self-relationship or the non-self, family-member relationship.
Liu, fig 4; This is stating nothing more than a binary classifier is used and has 2 possible outputs. Figure 4 has multiple layers and applicant uses the phrases of inputs and outputs of each layer equates to different portions of the invention.) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian and Liu before him before the effective filing date of the claimed invention, to modify Tchakerian to incorporate Training a learning model which are binary classifiers, Multiple learning models in series, Outputting a binary classification result from the model(s), Input data associated with an edge of Liu. Given the advantage of having an adaptable machine, having models which focus on a particular domain, minimalist result to avoid confusion and focusing on relationships based on input data, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tchakerian, Liu, Shalunov and Pasupalak as applied to claim(s) 1, 4, 7,10 and 16-25 above, and further in view of Powers. (U. S. Patent Publication 20100169106, referred to as Powers)

Claim 6

Powers discloses wherein at least one of the first trained machine learning model and/or the second trained machine learning model is a boosted classification tree. (Powers, 0046; For each case question, a fixed number, e.g., fifty, random samples of the responses to the question are taken to train one "boosted classification tree".) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian, Liu, Shalonov, Pasupalak and Powers before him before the effective filing date of the claimed invention, to modify Tchakerian, Liu, Shalonov and Pasupalak to incorporate boosted power tree algorithm of Powers. Given the advantage of this algorithm is resilient to overfitting a model, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tchakerian, Liu, Shalonov and Pasupalak as applied to claim (s) 1, 4, 7, 10 and 16-25 above, and further in view of Kukla. (U. S. Patent Publication 20170132313, referred to as Kukla)

Claim 8
Tchakerian, Liu, Shalonov and Pasupalak do not disclose expressly further comprising: providing unlabeled training data to one or more judges; receiving a relationship classification from the one or more judges, the relationship classification 
Kukla discloses further comprising: providing unlabeled training data to one or more judges; receiving a relationship classification from the one or more judges, the relationship classification indicative of a type of relationship associated with the unlabeled training data; and labeling the unlabeled training data based on the relationship classification. (Kukla, 0033, 0053; Providing unlabeled training data to one or more judges; receiving a relationship classification from the one or more judges of applicant maps to ‘In addition, because the system continually receives more labelled training data from the users and internal administrators,…’ of Kukla. Relationship classification indicative of a type of relationship associated with the unlabeled training data; and labeling the unlabeled training data based on the relationship classification of applicant maps to ‘An associated classifier may use the presence, absence, or relationship between clauses to assign a type to the document, such as a contract type, RFP type, and the like.’ of Kukla.) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian, Liu, Shalonov, Pasupalak and Kukla before him before the effective filing date of the claimed invention, to modify Tchakerian, Liu, Shalonov and Pasupalak to incorporate supervised training of Kukla. Given the advantage of having a focused training set which is faster and lower computational costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 9

Kukla discloses training at least one of the first trained machine learning model of the first framework and/or the second trained machine learning model of the second framework using the labeled training data. (Kukla, ‘In an embodiment, a system as disclosed herein may be pre -trained on labelled data to classify…’ of Kukla.) It would have been obvious to one having ordinary skill in the art, having the teachings of Tchakerian, Liu, Shalonov, Pasupalak and Kukla before him before the effective filing date of the claimed invention, to modify Tchakerian, Liu, Shalonov and Pasupalak to incorporate supervised training of Kukla. Given the advantage of having a focused training set which is faster and lower computational costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Response to Arguments
5.	Applicant’s arguments filed on 1/5/2021 for claims 1, 4, 6-10, 16-25 have been fully considered but are not persuasive.

6.	Applicant’s argument:
Turning now to the references of record, Liu discloses prioritizing candidates for a job opening using a multilayer decision tree (see e.g., FIG. 4). Liu does not appear to disclose the following features of claim 1:



Examiner’s answer:
This is addressed by a new reference Tchakerian.

7.	Applicant’s argument:
responsive to at least a value of the first probability satisfying a first threshold condition, passing the relationship data to a second framework that includes a second trained machine-learning model;

Examiner’s answer:
A portion of this is addressed by a new reference Shalunov. The second learning model is still addressed by Liu.

8.	Applicant’s argument:
based at least in part on the second output, classifying the relationship between the pair of users as the self-relationship or the non-self, family-member relationship;

Examiner’s answer:
This is addressed by Liu as well. The words ‘self’ or ‘non-self’ is missing but Liu also has a binary output.

9.	Applicant’s argument:
The rationale set forth on pg. 19 of the Office action appears to suggest that because Liu uses titles for classifications of each decision tree layer, it would have been obvious to use different types (titles) of classifications. However, each classification of Liu appear to be with respect to whether an individual candidate meets a particular predefined condition for a job opening, and does not consider a relationship of data of 

Examiner’s answer:
The claims recite a binary result which Liu provides.

10.	Applicant’s argument:
Rejections under 35 U.S.C. § 101

Claims 1, 4, and 6-20 are rejected under 35 U.S.C. 101 on the asserted basis that the claimed invention is directed to an abstract idea without significantly more.

Applicant respectfully traverses the rejection. As discussed above, the claimed subject matter has the potential to address technological issues associated with identifying and distinguishing data from different users and user accounts. The amendment to claim 1 more closely ties the claimed subject matter to the technological solution by providing that the relationship data associated with a pair of users includes a first subset of the relationship data associated with a first user of the pair of users and a second subset of the relationship data associated with a second user of the pair of users. Additionally, a first trained machine learning model of a first framework is configured to output a first probability that is based on one or more features identified by comparison of the first subset of the relationship data and the second subset of the relationship data.

Examiner’s answer:
Although data is passed into a ‘framework’, this does not require a learning model is processing the data. ‘Probability’ can be a binary result.  

11.	Applicant’s argument:
Responsive to the first probability satisfying a first threshold condition, the relationship data is passed to a second framework that includes a second trained machine-learning model. As described at Para. [0020] of the subject application, a first layer can act as a 

Examiner’s answer:
This is not considered a ‘practical application’ or ‘significantly more’. 

12.	Applicant’s argument:
Furthermore, the second framework outputs a second output indicating whether the relationship between the pair of users is a self-relationship or a non-self, family-member relationship. As described at Para. [0040], each layer can perform feature selection, for example, among the various features of the table of Para. [0034] to identify a particular type of relationship:

In an example, framework 120, the first layer 122, and/or the second layer 124 can use or be implanted as binary classifiers. In an example, gradient boosted classification tree algorithms with parameter sweeps are used. In some examples, gradient boosted decision trees can provide increased accuracy when classifying relationships. For example, gradient boosted decision trees may perform feature selection and may select a subset of features that are effective for the prediction in order to improve accuracy.

Based on the second output by the second framework, the relationship between the pair of users is classified as the self-relationship or the non-self, family-member relationship. Electronic content exposed to at least one user of the pair of users is varied by a computing system responsive to the classified relationship.

Examiner’s answer:
Without additional information, this can be viewed as a mental process. If more detail were added, this could change. 
The classified relationship can be used in a variety of ways to vary electronic content, for example, as described by Paras. [0023]-[0026] of the subject application. As an example, particular content sharing settings can be exposed to family members. As another example, fraudulent behavior can be identified, such as where user 
In view of the specific solution recited by the claims to the technological issues identified by the subject application, Applicant respectfully submits that the claimed subject matter is not directed to an abstract idea without significantly more. Additionally, Applicant respectfully submits that the record does not establish that the claimed subject matter recites steps or techniques that are conventional or well known, as evidenced by the deficiencies in the references cited in the rejection under 35 U.S.C. 103. Accordingly, Applicant respectfully requests that the rejection of all claims under 35 U.S.C. 101 be withdrawn.

13.	Claims 1, 4, 6-10, 16-25 are rejected.
	
Conclusion	
14.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-search terms: social, network, determining, family, non-family 
	-U. S. Patent Publication 20160371792: Luo
	-U. S. Patent Publication 20110179125: Lee

Correspondence Information
15.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)








/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121